DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention II, drawn to an oxygen measurement device that measures oxygen in a patient’s urine of claims 6-16 in the reply filed on 7/16/21 is acknowledged.  The traversal between Inventions I and II is on the ground(s) that (A) the claims do not define distinct invention because the different claims sets only differ in scope and degree of specificity with which the oxygen measurement device is defined and are not mutually exclusive since both groups include a urethral catheter, a hub, and a sensor; and (B) the traversal between Inventions I-III is that there would be no serious examination burden since a search would be coextensive between the groups.  The argument(s) regarding Groups I and II are persuasive, and thus Groups I and II will be examined together.  With respect to Group III, there is an examination burden because the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 17-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inflow suppressing portion that suppresses inflow of air to the oxygen sensor main body,” as recited in claim 12, which corresponds to a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “the patient” (line 4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 6, the claim term “the patient” (line 6) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 2-5 and 7-16 fail to cure the ambiguity of independent claim(s) 1 and 6, thus claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0286559 to Paz et al. (hereinafter “Paz”).
For claim 6, Paz discloses an oxygen measurement device that measures oxygen in a patient’s urine (Abstract) comprising:
a urethral catheter (Examiner’s Note: made up of the elements it is comprised of) comprised of
a shaft (102) (Fig. 1A) (para [0115]) in which is located a urethral catheter lumen (unlabeled lumen of 102, as can be seen in Fig. 1A) that enables circulation of the patient’s urine flowing into the urethral catheter lumen via a urethral catheter port (unlabeled, but as can be seen on the distal end of 102 inside of 111 of Fig. 1A) from inside a bladder of the patient (i.e., 111) (see Fig. 1A),
a hub (108, optionally in conjunction with 120) (Fig. 1A) (para [0115]) provided at a proximal end of the shaft (as can be seen in Fig. 1A), the hub including a urine lumen (unlabeled lumen of 108, as can 
an oxygen sensor main body (110) (Fig. 1A) (para [0120]) that is provided on the hub (as can be seen in Fig. 1A) at a position causing the oxygen sensor main body to be brought into contact with urine circulating in the urine lumen and that detects oxygen in the urine (see Fig. 1A) (also see para [0128] and [0192]).
For claim 11, Paz further discloses wherein the hub includes a port portion (108 being a port of 120) configured to permit a fluid to be introduced into the urine lumen or to permit collection of urine circulating in the urine lumen (as can be seen in Fig. 1A), the port portion being located distal of the oxygen sensor main body (as can be seen in Fig. 1A).
For claim 12, Paz further discloses wherein the hub includes an inflow suppressing portion (106) that suppresses inflow of air (para [0083]) to the oxygen sensor main body from a side proximal of the urine lumen (as can be seen in Fig. 1A), the inflow suppressing portion being proximal of the oxygen sensor main body (as can be seen in Fig. 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 1, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of U.S. Patent Application Publication No. 2017/0055906 to Bremer.
For claim 1, Paz discloses an oxygen measurement device that measures oxygen in a patient’s urine (Abstract), the oxygen measurement device comprising:
an elongated urethral catheter (102) (Fig. 1A) (para [0115]) possessing a distal portion that is positionable in a bladder of the patient (unlabeled, but as can be seen in Fig. 1A, the distal portion of 102 being positionable in bladder 111), the elongated urethral catheter being comprised of a wall (unlabeled wall of 102, as can be seen in Fig. 1A) surrounding a urethral catheter lumen (unlabeled lumen of 102, as can be seen in Fig. 1A) that extends from a distal end of the elongated urethral catheter to a proximal end of the elongated urethral catheter (see Fig. 1A), the elongated urethral catheter including a urethral catheter port (unlabeled, but as can be seen on the distal end of 102 inside of 111 of Fig. 1A) that passes through the wall of the elongated urethral catheter and communicates with the urethral catheter lumen to permit urine in the patient’s bladder to enter the urethral catheter lumen by way of the urethral catheter port when the distal portion of the elongated urethral catheter is positioned in the patient’s bladder (as can be seen in Fig. 1);
a hub (108, optionally in conjunction with 120) (Fig. 1A) (para [0115]) provided at the proximal end of the elongated urethral catheter (as can be seen in Fig. 1A), the hub being comprised of a wall (unlabeled wall of 108, as can be seen in Fig. 1A) that surrounds a lumen (unlabeled lumen of 108, as can be seen in Fig. 1A) extending throughout the hub (as can be seen in Fig. 1A) and communicating with the urethral catheter lumen so that the urine flowing in the urethral catheter lumen circulates into the lumen in the hub (as can be seen in Fig. 1A); and

Paz further discloses that the monitoring may further include a chromatographic device or a spectroscopic device (see para [0130]), but does not explicitly disclose the sensor comprising phosphor supported on a base, the base being mounted in the wall of the hub and the phosphor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the phosphor.
However, Bremer teaches a sensor comprising a phosphor supported on a base (para [0601]) and that the sensor may have an adhesive system that makes it attachable (Abstract).
It would have been obvious to a skilled artisan to modify Paz to include the sensor comprising phosphor supported on a base, the base being mounted in the wall of the hub and the phosphor being exposed to the lumen in the hub so that the urine circulating in the lumen of the hub contacts the phosphor, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of oxygen sensor being used that would lead to the predictable result of being able to monitor oxygen levels.  Paz appears to be ready for such a modification since Paz already contemplates chromatographic/spectroscopic devices and a phosphor is a fluorescent or phosphorescent substance.  Additionally, Bremer teachings of making it attachable via an adhesive are congruent with attaching it at the wall location where Paz’s oxygen sensor(s) is/are already located.
For claim 13, Paz further discloses wherein the oxygen sensor main body is positioned to be brought into contact with the urine in the urine lumen (as can be seen in Fig. 1A), and the hub is connectable to the oxygen sensor main body (see Fig. 1A, 110 being connectable to 108/120).
Paz does not expressly disclose wherein the oxygen sensor main body includes a phosphor, and a base part on which the phosphor is supported, the base being configured to transmit excitation light of 
However, Bremer teaches wherein the oxygen sensor main body includes a phosphor (para [0601]), and a base part on which the phosphor is supported (polymer matrix, para [0601]), the base being configured to transmit excitation light of the phosphor and fluorescence from the phosphor (para [0601] and [0602]), and a cable connector which holds an optical fiber that is optically connectable to the oxygen sensor main body (para [0187] and [0601]) and the sensor may have an adhesive system that makes it attachable (Abstract).
It would have been obvious to a skilled artisan to modify Paz wherein the oxygen sensor main body includes a phosphor, and a base part on which the phosphor is supported, the base being configured to transmit excitation light of the phosphor and fluorescence from the phosphor, and that a cable connector which holds an optical fiber that is optically connectable to the oxygen sensor main body is attachable to and detachable from the hub, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of oxygen sensor being used that would lead to the predictable result of being able to monitor oxygen levels.  Paz appears to be ready for such a modification since Paz already contemplates chromatographic/spectroscopic devices and a phosphor is a fluorescent or phosphorescent substance.  Additionally, Bremer teachings of making it attachable via an adhesive are congruent with attaching it at the wall location where Paz’s oxygen sensor(s) is/are already located.
For claim 14, Paz, as modified, further discloses wherein the base part includes an elastic portion that is elastically deformable when a distal end surface of the optical fiber is pressed in a state where the cable connector is attached to the hub (Examiner’s Note: the degree of elasticity is not specified in the claim) (para [0601]-[0602] of Bremer, the polymer matrix being reinforced by a bottom layer that is 
For claim 16, Paz further discloses the oxygen measurement device according to claim 6 (see claim 6), the hub is connectable to the oxygen sensor main body (see Fig. 1A, 110 being connectable to 108/120), and a controller (140/148) connected to the oxygen sensor (as can be seen in Fig. 1A) and configured to calculate an oxygen parameter in the urine flowing in the hub(para [0216]-[0219])  based on a signal output by the oxygen sensor that is transmitted to the controller from the oxygen sensor (para [0122]).
Paz does not expressly disclose a transmission cable that includes a cable connector that is attachable to and detachable from the hub; and a controller connected to the transmission cable and configured to calculate an oxygen partial pressure based on a signal output by the oxygen sensor and transmitted through the transmission cable from the oxygen sensor.
However, Bremer teaches a transmission cable that includes a cable connector (para [0187] and [0601]), that a controller (120) is connected to the transmission cable (see Fig. 1A) and configured to calculate an oxygen partial pressure based on a signal output by the oxygen sensor and transmitted through the transmission cable from the oxygen sensor (para [0601] and [0637]) and the sensor may have an adhesive system that makes it attachable (Abstract).
It would have been obvious to a skilled artisan to modify Paz to include a transmission cable that includes a cable connector that is attachable to and detachable from the hub; and a controller connected to the transmission cable and configured to calculate an oxygen partial pressure based on a signal output by the oxygen sensor and transmitted through the transmission cable from the oxygen sensor, in view of the teachings of Bremer, because such a modification would be the simple substitution of the type of oxygen sensor being used that would lead to the predictable result of being able to monitor oxygen levels.  Paz appears to be ready for such a modification since Paz already .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2008/0103408 to Denton et al. (hereinafter “Denton”).
For claim 2, Paz and Bremer do not expressly disclose an outwardly expandable balloon at the distal portion of the elongated urethral catheter, the expandable balloon being positioned proximal of the urethral catheter port and being in communication with an inflation lumen to introduce fluid into the balloon to outwardly expand the balloon and fix a position of the distal portion of the elongated urethral catheter in the bladder of the patient.
However, Denton teaches an outwardly expandable balloon (125) at the distal portion of an elongated urethral catheter (103) (as can be seen in Fig. 1), the expandable balloon being positioned proximal of a urethral catheter port (133 or 143) (see Fig. 1) and being in communication with an inflation lumen (107) (para [0027]) to introduce fluid into the balloon to outwardly expand the balloon (para [0027]) and fix a position of the distal portion of the elongated urethral catheter in the bladder of the patient (para [0027]).
It would have been obvious to a skilled artisan to modify Paz to include an outwardly expandable balloon at the distal portion of the elongated urethral catheter, the expandable balloon being positioned proximal of the urethral catheter port and being in communication with an inflation lumen to introduce fluid into the balloon to outwardly expand the balloon and fix a position of the distal portion of the elongated urethral catheter in the bladder of the patient, in view of the teachings of Denton, for the obvious advantage of restraining/resisting inadvertent removal of the catheter from placement inside the patient.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Bremer, and further in view of U.S. Patent Application Publication No. 2016/0183819 to Burnett et al. (hereinafter “Burnett”).
For claim 3, Paz and Bremer do not expressly disclose a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub.
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0152]) that detects temperature of the urine circulating in the lumen of a hub (para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub (see Figs. 5A-5B) (also see para [0063], [0073], [0152]) and [0154]).
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects temperature of 
For claim 4, Paz and Bremer do not expressly disclose a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub.
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects flow rate of the urine circulating in the lumen of the hub (para [0063], [0073], and [0152]), the sensor that detects flow rate of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]), the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects oxygen in the urine flowing in the lumen of the hub (see Figs. 5A-5B) (also see para [0063], [0073], [0152]) and [0154]).
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is 
For claim 5, Paz and Bremer do not expressly disclose a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from and proximal of the sensor that detects temperature of the urine circulating in the lumen of the hub; and the sensor that detects oxygen in the urine flowing in the lumen of the hub being axially spaced from and distal of the sensor that detects temperature of the urine circulating in the lumen of the hub.
However, Burnett teaches a sensor (one of 50) (Figs. 5A-B) (para [0152]) that detects temperature of the urine circulating in the lumen of the hub (para [0063], [0073], and [0152]), the sensor that detects temperature of the urine circulating in the lumen (23) of the hub being mounted in the wall of the hub (see Figs. 5A-B) (see para [0063], [0073], and [0152]) so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub (see para [0063], [0073], and [0152]); a sensor 
It would have been obvious to a skilled artisan to modify Paz to include a sensor that detects temperature of the urine circulating in the lumen of the hub, the sensor that detects temperature of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects temperature of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; a sensor that detects flow rate of the urine circulating in the lumen of the hub, the sensor that detects flow rate of the urine circulating in the lumen of the hub being mounted in the wall of the hub so that the sensor that detects flow rate of the urine circulating in the lumen of the hub is exposed to the lumen in the hub and is contacted by the urine circulating in the lumen of the hub; the sensor that detects flow rate of the urine circulating in the lumen of the hub being axially spaced from the sensor that detects temperature of the urine circulating in the lumen of the hub; and the sensor that detects oxygen in the urine flowing in the lumen of the hub being axially spaced from the sensor that detects temperature of the urine circulating in the lumen of the hub, in view of the teachings of Burnett, for the obvious advantage of taking into account at least 
Paz, Bremer, and Burnett do expressly disclose that the flow rate sensor is proximal of the oxygen sensor and that the oxygen sensor is distal of the temperature sensor.
However, Burnett teaches 3 sensors that are arranged most proximal, most distal, and intermediate (see Figs. 5A and 5B) and that these sensors may include sensing of oxygen, temperature and flow rate (para [0073], [0152], and [0154]).  Additionally, Burnett recognizes that providing unavailable diagnostic information, that included at least pressure and temperature, was a design need for Foley catheters (see para [0005] and [0006]) and provides a solution to this problem by providing additional diagnostic information in the form of axially spaces sensors that monitor oxygen, temperature, and flow rate (see Figs. 5A-5B) (also see para [0063], [0073], [0152], and [0154]), where there is only a finite number of arrangement possibilities between those three sensors (see Figs. 5A-5B, which show that each sensor can only take one of the elements 50).
It would have been obvious to a skilled artisan to modify Paz such that the flow rate sensor is proximal of the oxygen sensor and that the oxygen sensor is distal of the temperature sensor, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides predictable solutions in the formed of axially spaced sensors, and a skilled artisan could have arranged these three types of sensors in a finite number of ways (i.e., the temperature sensor can either be proximal, distal, or intermediary; same with the oxygen sensor and the flow rate sensor) and such arrangement would have given success of still being able to monitor those parameters (i.e., temperature, oxygen, and flow rate) within the various configurations.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of Burnett.
For claim 7, Paz does not expressly disclose wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen.
However, Burnett teaches wherein a hub includes a temperature sensor main body (one of 50) (Figs. 5A-B) (para [0152]) that detects a temperature of urine circulating in the urine lumen (para [0063], [0073], and [0152]).
It would have been obvious to a skilled artisan to modify Paz wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 8, Paz and Burnett do not expressly disclose wherein the oxygen sensor main body is positioned distal of the temperature sensor.
However, Burnett teaches 3 sensors that are arranged most proximal, most distal, and intermediate (see Figs. 5A and 5B) and that these sensors may include sensing of oxygen, temperature and flow rate (para [0073], [0152], and [0154]).  Additionally, Burnett recognizes that providing unavailable diagnostic information, that included at least pressure and temperature, was a design need for Foley catheters (see para [0005] and [0006]) and provides a solution to this problem by providing additional diagnostic information in the form of axially spaces sensors that monitor oxygen, temperature, and flow rate (see Figs. 5A-5B) (also see para [0063], [0073], [0152], and [0154]), where there is only a finite number of arrangement possibilities between those three sensors (see Figs. 5A-5B, which show that each sensor can only take one of the elements 50).
It would have been obvious to a skilled artisan to modify Paz wherein the oxygen sensor main body is positioned distal of the temperature sensor, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides 
For claim 9, Paz does not expressly disclose wherein the hub includes a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen.
However, Burnett teaches wherein the hub includes a flow rate sensor main body (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects a flow rate of urine circulating in the urine lumen (para [0063], [0073], and [0152]).
It would have been obvious to a skilled artisan to modify Paz wherein the hub includes a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
For claim 10, Paz does not expressly disclose wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen and a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen, the temperature sensor main body and the flow rate sensor main body being spaced apart from one another.
However, Burnett teaches wherein the hub includes a temperature sensor main body (one of 50) (Figs. 5A-B) (para [0152]) that detects a temperature of urine circulating in the urine lumen (para [0063], [0073], and [0152]) and a flow rate sensor main body (one of 50) (Figs. 5A-B) (para [0073] and [0152]) that detects a flow rate of urine circulating in the urine lumen (para [0063], [0073], and [0152]), 
It would have been obvious to a skilled artisan to modify Paz wherein the hub includes a temperature sensor main body that detects a temperature of urine circulating in the urine lumen and a flow rate sensor main body that detects a flow rate of urine circulating in the urine lumen, the temperature sensor main body and the flow rate sensor main body being spaced apart from one another, in view of the teachings of Burnett, for the obvious advantage of taking into account at least one additional parameter to oxygen that may be correlated to the oxygen parameter when evaluated body malfunction (which is what Paz wants to evaluate).
Paz and Burnett do not expressly disclose with the flow rate sensor main body positioned proximal of the temperature sensor main body.
However, Burnett teaches 3 sensors that are arranged most proximal, most distal, and intermediate (see Figs. 5A and 5B) and that these sensors may include sensing of oxygen, temperature and flow rate (para [0073], [0152], and [0154]).  Additionally, Burnett recognizes that providing unavailable diagnostic information, that included at least pressure and temperature, was a design need for Foley catheters (see para [0005] and [0006]) and provides a solution to this problem by providing additional diagnostic information in the form of axially spaces sensors that monitor oxygen, temperature, and flow rate (see Figs. 5A-5B) (also see para [0063], [0073], [0152], and [0154]), where there is only a finite number of arrangement possibilities between those three sensors (see Figs. 5A-5B, which show that each sensor can only take one of the elements 50).
It would have been obvious to a skilled artisan to modify Paz with the flow rate sensor main body positioned proximal of the temperature sensor main body, in view of the teachings of Burnett, because it would have been obvious to try such an arrangement given that a design need existed, Burnett provides predictable solutions in the formed of axially spaced sensors, and a skilled artisan could .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paz in view of U.S. Patent Application Publication No. 2012/0101480 to Ingle et al. (hereinafter “Ingle”).
For claim 15, Paz does not expressly disclose a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated, the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft.
However, Ingle teaches a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated (para [0054]), the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft (para [0054]).
It would have been obvious to a skilled artisan to modify Paz to include a gas permeation suppressing part made of a material possessing an oxygen gas permeation rate lower than an oxygen gas permeation rate of a material from which the shaft is fabricated, the gas permeation suppressing part being positioned at an outer peripheral side of the urethral catheter lumen in the shaft, in view of the teachings of Ingle, for the obvious advantage of forming a smooth surface over the catheter (see para [0050] of Ingle).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791